Citation Nr: 0715678	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late veteran served on active duty from July 1958 to 
September 1981.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the appellant's claim of entitlement to service connection 
for the veteran's cause of death.


FINDINGS OF FACT

1.  The veteran died in March 2001; his official death 
certificate shows that his immediate cause of death was 
necrotizing pneumonia, due to, or as a consequence of pleural 
effusion, due to, or as a consequence of chronic obstructive 
pulmonary disease (COPD). 

2.  At the time of the veteran's death, he was not service-
connected for any medical disabilities.

3.  The objective medical evidence does not demonstrate that 
the veteran suffered from COPD in service or for several 
years thereafter.

4.  The veteran served in the Republic of Vietnam.

5.  The veteran's COPD was not the result of his exposure to 
chemical herbicides during active service in the Republic of 
Vietnam.

6.  The veteran death was not the result of a service-
connected disability.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the appellant's claim 
for service connection for the veteran's cause of death was 
received in May 2001.  She was notified of the provisions of 
the VCAA in correspondence dated in July 2001 and May 2002.  
The rating decision on appeal was rendered in January 2003.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
late veteran's private medical records for the period from 
March 1988 to his terminal hospitalization in March 2001 have 
been obtained and associated with the evidence.  Although an 
exhaustive attempt was undertaken by the National Personnel 
Records Center to obtain the veteran's service medical 
records pursuant to VA's request, these records were 
unobtainable and deemed to have been lost.  However, as will 
be discussed below, the post-service medical evidence of 
record is sufficient for the Board to render a decision on 
the merits.  

The Board notes that the appellant has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  She has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating her claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  As previously stated, the 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to increased rating and earlier effective date 
claims.  As stated above, full compliance with VCAA has been 
accomplished regarding the issue of service connection for 
the veteran's cause of death.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.   Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this appeal would not cause any prejudice to the appellant.

Factual background

The veteran's service records reflect that he served on 
active duty in the United States Army from July 1958 to 
September 1981.  During this period, he served in the 
Republic of Vietnam, where he was decorated with the Combat 
Medical Badge in recognition of his service with infantryman 
under direct enemy fire as a medical aid specialist.

Although the veteran's service medical records are not 
obtainable, his post-service private medical records for the 
period from March 1988 to his terminal hospitalization in 
March 2001 are included in the evidence.  These records show, 
in pertinent part, the veteran had a long history of tobacco 
use, with a multi-pack-per-day cigarette smoking habit that 
lasted for many years until he reportedly quit smoking in 
1975, although a September 1991 treatment report indicates 
that he had actually quit smoking three years earlier (i.e., 
in 1988) after being advised to do so because of COPD.  A 
March 1988 Warren General Hospital Emergency Room report 
reflects that onset of COPD began in March 1988, following 
treatment for complaints of persistent coughing and chest 
pain; although an October 2000 consultation report written by 
J.E.R., M.D. noted a history of emphysema secondary to 
tobacco abuse as early as 1985.  Chest X-rays obtained in 
March 1988 revealed no lung abnormalities at the time, and 
this radiographic report noted that no lung abnormalities had 
been detected in a prior chest X-ray study in May 1986.  The 
veteran was diagnosed with bronchitis with possible COPD in 
March 1988.  Thereafter, the medical records from 1991 
onwards reflect diagnoses of COPD and emphysema that was 
attributed to the veteran's history of tobacco abuse.  The 
records show that the veteran was tested for lung cancer, but 
that no malignant cells were detected and a diagnosis of 
cancer was never demonstrated.  The records also show that he 
was treated on several occasions between March 1988 - March 
2001 for recurrent episodes of necrotizing pneumonia, 
culminating with his death in March 2001 as a result of this 
disease.  The veteran died at a hospice care facility that 
was managed by J.V., M.D.  The terminal hospitalization 
reports reflect that hospice treatment for end-stage lung 
disease due to COPD, emphysema, and necrotic pneumonia.   

The veteran died in March 2001 at age 70.  According to the 
death certificate, which was signed by Dr.V., the veteran's 
immediate cause death was necrotizing pneumonia, due to, or 
as a consequence of pleural effusion, due to, or as a 
consequence of COPD.  These were deemed to be natural causes.  
An autopsy was not performed.  At the time of the veteran's 
death, he was not service-connected for any medical 
disability. 

The post-service medical records for the period from March 
1988 to March 2001 also show that the veteran was diagnosed 
with Type II diabetes mellitus.  According to a February 1999 
medical report, the diabetes mellitus was steroid-induced.

The appellant contends that the veteran's death was related 
in some manner to his exposure to the chemical defoliant 
Agent Orange during his service in the Republic of Vietnam.  
She submitted a private medical opinion in support of her 
claim from Dr. V., who presented the following statement in 
August 2001:

"After discussing (the late veteran's) previous 
health status with (the appellant), the following 
summary is made: (The veteran) was exposed to 
various noxious defoliants and chemicals during 
his active duty service in the U.S. Army.  These 
agents have been associated with teratogenic 
potential in those exposed.  As such, breakdown in 
the normal reparative processes is likely in the 
exposed individuals.  (The veteran's) later 
diabetes could have had some relationship to this 
exposure.  Also, his fatal lung cancer may have 
had this prior chemical exposure as a contributing 
factor.  While conclusive proof will remain 
elusive, service-related chemical exposures must 
be considered as part of the etiology of his 
conditions."

(Notwithstanding that diabetes mellitus is a disease that is 
presumptively linked to exposure to Agent Orange under 38 
C.F.R. § 3.309(e) (2006), and that Dr. V's opinion avers a 
link between the veteran's diabetes mellitus to his period of 
service, because the medical evidence does not establish that 
the veteran's death was related in any way to diabetes 
mellitus, and service-connection was not in effect for 
diabetes mellitus at the time of the veteran's death, nor was 
a claim for VA compensation for diabetes mellitus pending at 
the time of the veteran's death, no further discussion of 
diabetes mellitus is warranted at this time.)

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
service-connected disability to be the cause of death it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but, rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 2002; 38 
C.F.R. § 3.312 (2006).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death, unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2006).

In the present case, the veteran's post-service medical 
records establish that necrotizing pneumonia induced by 
pleural effusion associated with COPD caused his death in 
March 2001.  However, his COPD was not diagnosed until March 
1988 (or, at the earliest, in 1985), which is several years 
after his discharge from active duty, and the cause of his 
COPD was medically attributed to his long history of tobacco 
use.  COPD is not listed in 38 C.F.R. § 3.309 as a disease 
subject to the presumptions provided for by the regulations.  
Thus, there is no factual basis to allow direct service 
connection for COPD, as it was not demonstrated to have had 
its onset during active duty.  Furthermore, VA regulations 
state that a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  See 38 C.F.R. § 3.300 (2006).

The appellant's primary assertion is that there a 
relationship between the veteran's COPD and exposure to Agent 
Orange in service.  VA regulations provide that a veteran who 
had active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2006).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (2006), including 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea).  See 38 C.F.R. § 3.307(a)(6)(ii) (2006).

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Disease Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

The appellant cites the August 2001 opinion of Dr. V., who 
managed the late veteran's hospice care during his terminal 
hospitalization and signed the veteran's death certificate.  
Dr. V's opinion states, in pertinent part, that the veteran's 
prior exposure to Agent Orange in service may have been a 
contributing factor to his "fatal lung cancer."  The Board 
finds that Dr. V's opinion is of limited probative value 
towards supporting the appellant's claim because he 
contradicts himself when he states in August 2001 that the 
veteran had a "fatal lung cancer" when the official death 
certificate that he signed in March 2001 shows no such cancer 
diagnosis.  Furthermore, all of the veteran's private medical 
records for the period from when his COPD was first diagnosed 
in 1988 to his death in March 2001 show no diagnosis of lung 
cancer, even after tests were conducted to specifically 
determine whether or not lung cancer was present.  Lastly, 
parsing the language of Dr. V's opinion, his use of the verb 
"may" renders his opinion equivocal and speculative, at 
best, and is thus outweighed by the other objective evidence 
that rather amply demonstrates that the late veteran's COPD 
was the result of his long history of cigarette smoking.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
 
Therefore, in view of the foregoing discussion, the Board 
concludes that the weight of the evidence does not support 
the appellant's claim, and service connection for the 
veteran's cause of death must be denied.
 
To the extent that the appellant asserts that there exists a 
nexus between the late veteran's cause of death and his 
period of military service based on her personal knowledge of 
medicine and the veteran's medical history, because there are 
no indications in the record that she has received formal 
medical training, she thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
Her statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).



ORDER

Service connection for the veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


